Case: 13-40615      Document: 00512598480         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40615
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSHUA CALHOUN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:13-CR-21-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Joshua Calhoun in
his appeal of his revocation of supervised release and resulting sentence has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Calhoun has not filed a response.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40615   Document: 00512598480     Page: 2   Date Filed: 04/16/2014


                                No. 13-40615

      During the pendency of this appeal, Calhoun completed his sentence of
imprisonment, and he has no further term of supervised release to serve. The
appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Bailey
v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly, the appeal is
DISMISSED as moot, and counsel’s motion to withdraw is DENIED as
unnecessary.




                                      2